DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2017/0213019) in view of Deotale et al. (US 2019/0095079) further considered with Huang et al. (US 2017/0257534).
	In regard to claim 1, Mao teaches a method for monitoring a mobile input device with a screen on which information can be displayed in a first pixel raster of image elements (paragraph 5), and in which a flat optical fingerprint reader is integrated that comprises at least half of the screen surface area and (paragraph 22, fingerprint region overlapped with all of touch screen), comprising: for at least one finger placed on the screen, the fingerprint of the finger (fig. 8 element S2) and several fingerprint characteristics comprising the position of the finger on the screen and optionally a movement pattern of the finger are determined by means of the fingerprint reader (figs. 4, 8, 9 and paragraph 83, which finger is pressing and preset angle), the detected intensity values are assembled by an image processing algorithm into a static pattern of the at least one fingerprint (paragraph 95) and optionally of the movement pattern of the at least one finger, the combination of the at least one static pattern, the fingerprint characteristics (fig. 8 elements S2 and S3) and optionally the movement pattern is compared with a database, and, if the said combination is stored in the database, a check is carried out to determine whether, a. a specified action is associated with that combination, which action is then carried out (fig. 9 element S33), or b. no action is associated with that combination, whereupon a first standard action is carried out, or, - if the said combination is not stored in the database, a second standard action is carried 
	Deotale et al. teach an active application (fig. 13, Deotale et al. teach using separate fingerprint to activate functions in an open application).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Mao with the active application of Deotale et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Mao with the active application of Deotale et al. because it would provide the user with shortcuts to operate an application and save the user time.
	Huang et al. teach a second pixel raster of light-sensitive sensor elements (figs. 7, 9 and paragraph 37), in such a manner that the sensor elements detect the light intensity incident on them either once at a specified point of time in one image (fig. 4), or several times during a specified period in a sequence of images.
	The three are analogous art because they all deal with the all field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Mao and Deotale et al. with the optical detection of Huang et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Mao and Deotale et al. with the optical detection of Huang et al. because optical fingerprint detection is notoriously well-known and would work equally as well in the apparatus of Mao and Deotale et al. as it does separately and would provide predictable results.
In regard to claim 2, Mao teaches fingerprint characteristics (figs. 9 element  S32). 

In regard to claim 4, Huang et al. teach wherein the first pixel raster of image elements is at least partially transparent (paragraph 24, transparent regions), and the second pixel raster with sensor elements, seen as looked at by a viewer of the screen, is located below that (fig. 3 element 306), or in that the first and the second pixel raster lie in one plane.
In regard to claim 6, Huang et al. teach wherein the image elements are used for illumination during the recording of the fingerprints (paragraph 24, OLED used to photoemit).
In regard to claim 8, Deotale et al. teach wherein the screen is equipped with a touch-sensitive sensor layer that detects the placement of a finger and triggers recording by means of the fingerprint reader (paragraph 69, fingerprint read in response to touch input).
In regard to claim 9, Mao teaches wherein using the screen as an input device, or using an application or selected functions in an application, is enabled only if the combination of static patterns and at least part of the fingerprint characteristics is stored in the database and connected with an enable function (fig. 9 element S33).
In regard to claim 10, Deotale et al. teach wherein, for a combination of static patterns, fingerprint characteristics and, optionally, movement patterns, the checking whether a specified action is associated with this combination is preceded by a check whether a first of the at least two static patterns corresponds to a specified activation pattern for activating a multiple fingerprint detection (fig. 9 and paragraph 98), and wherein the further checking and, optionally, the release of an action takes place only if that is the case.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Deotale et al. further considered with Huang et al. and Shen et al. (US 2019/0026523).
In regard to claim 5, Mao, Deotale et al. and Huang et al. teach all the elements of claim 5 except wherein a layer of angular aperture masks for restricting the angular detection range of the sensor elements is arranged above the sensor elements of the second pixel raster.

The four are analogous art because they all deal with the all field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Mao, Deotale et al. and Huang et al. with the angular masks of Shen et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Mao, Deotale et al. and Huang et al. with the angular masks of Shen et al. because they reduce unwanted signals and improve signal-to-noise ratio.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Deotale et al. further considered with Huang et al. and Waldman et al. (US 2008/0123908).
In regard to claim 7, Mao, Deotale et al. and Huang et al. teach all the elements of claim 7 except wherein, for illumination during the recording of the fingerprints, light is coupled into a plate-shaped light guide arranged above or below the second pixel raster and featuring large surfaces with light outcoupling elements attached to or formed on them, the light being coupled out via the light outcoupling elements towards a resting surface for the fingers, where it is totally reflected, unless any papillary ridges of a finger rest on the resting surface.
Waldman et al. teach wherein, for illumination during the recording of the fingerprints, light is coupled into a plate-shaped light guide arranged above or below the second pixel raster (element 405) and featuring large surfaces with light outcoupling elements attached to or formed on them (HOE element 410), the light being coupled out via the light outcoupling elements towards a resting surface for the fingers, where it is totally reflected, unless any papillary ridges of a finger rest on the resting surface (paragraph 48).
The four are analogous art because they all deal with the all field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Mao, Deotale et al. and Huang et al. with the waveguide and HOE of Waldman et al. The .
Claims 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Shen et al. further considered with Mackey et al. (US 2018/0239941).
In regard to claim 22, Huang et al. teach a device for carrying out a method for monitoring a mobile input device, comprising a screen with a first pixel raster of image elements (fig. 7 photoemitting elements), and a second, integrated pixel raster of light-sensitive sensor elements for the optical recording of the static pattern of the papillary ridges of at least one finger (fig. 7 photodetecting elements), made up of a single-layer or multilayer transparent body with a resting surface (fig. 1), a first integrated pixel raster of image elements in a display plane, a second integrated pixel raster in a sensor plane comprising a multiplicity of light-sensitive sensor elements (fig. 7) but does not teach integrated angular aperture masks, each with an aperture in an aperture plane, each angular aperture mask being assigned to a sensor element, wherein: the aperture plane  is disposed between the resting surface and the sensor plane, and the angular aperture masks are arranged so as to completely cover the light-sensitive sensor elements in a direction orthogonal to the resting surface, and apertures are arranged at an offset in an offset direction relative to the light- sensitive sensor elements in such a way that through every aperture, only light that is reflected by a partial area of the resting surface will, obliquely from a limited angular range, be incident on the respective light-sensitive sensor element, and the apertures each have a maximum width in the offset direction, and a maximum length in a direction orthogonal to the offset direction, wherein the maximum length is smaller than the maximum width.
Shen et al. teach integrated angular aperture masks (fig. 10 element 1004), each with an aperture in an aperture plane, each angular aperture mask being assigned to a sensor element (paragraph 66), wherein: the aperture plane is disposed between the resting surface and the sensor plane (fig. 10), and the angular aperture masks are arranged so as to completely cover the light-sensitive sensor elements in a direction orthogonal to the resting surface (fig. 10, apertures cover entire sensor surface), and apertures are arranged at an offset in an offset direction relative to the light-sensitive sensor elements in such a way that through every aperture, only light that is reflected by a partial area of the resting surface will, 
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Huang et al. with the aperture of Shen et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus Huang et al. with the angular masks of Shen et al. because they reduce unwanted signals and improve signal-to-noise ratio.
Mackey et al. teach apertures each have a maximum width in the offset direction, and a maximum length in a direction orthogonal to the offset direction, wherein the maximum length is smaller than the maximum width (fig. 4B, the aperture have a rectangular shape).
The three are analogous art because they all deal with the all field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Huang et al. and Shen et al. with the aperture shapes of Mackey et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Huang et al. and Shen et al. with the aperture shapes of Mackey et al. because the shapes of Mackey et al. would work equally as well in the apparatus of Huang et al. and Shen et al. as they do separately and would provide predictable results.
In regard to claim 24, Shen et al. teach wherein the display plane is disposed between the resting surface and the sensor plane, and the first pixel raster of image elements has transparent regions, through which light reflected off the resting surface is incident on the angular aperture masks arranged below the display plane (fig. 10, light emitted from layer 1020 travels back down through that layer to the photosensor).
In regard to claim 25, Shen et al. teach wherein the limited angular range is selected in such a manner that only totally reflected light is incident on the sensor elements (paragraph 77).
23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Shen et al. further considered with Mackey et al. and Mao.
In regard to claim 23, Shen et al. teach to each of which a stray light stop is assigned, which surrounds the light-sensitive sensor element and orthogonally borders on the angular aperture mask, so that no stray light, nor any light directly emanating from image elements of the first pixel raster of image elements can be incident on the light- sensitive sensor elements (fig. 11A and paragraph 77) but neither Huang et al., Shen et al. or Macket et al. teach wherein the display plane and the sensor plane coincide, and the angular aperture masks represent individual surface elements.
Mao teaches wherein the display plane and the sensor plane coincide, and the angular aperture masks represent individual surface elements (fig. 7).
The four are analogous art because they all deal with the all field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Huang et al., Shen et al. and Mackey et al. with the sensor planes of Mao. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Huang et al., Shen et al. and Mackey et al. with the sensor planes of Mao because it would reduce device thickness.
Allowable Subject Matter
Claims 11-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the actions of these claims in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623